Citation Nr: 1147429	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-17 557	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1963 to January 1966 and from September 1976 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a Board hearing at the RO in December 2007 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The Board remanded the issue in February 2009 to afford the Veteran a medical examination to determine the date of onset or etiology of his current prostate complaints.  The Veteran was afforded a VA examination in April 2009 and the Board requested a further medical opinion, which was provided.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    


FINDING OF FACT

The Veteran's chronic prostatitis manifested during the Veteran's active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for prostatitis, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has chronic prostatitis that is related to his active service.  Service treatment records reflect multiple complaints for prostatitis (inflammation of the prostate) from 1985 to 1990.  A February 1985 report of medical examination noted chronic prostatitis.  In September 1989, the Veteran noted a history of prostatitis for the past three to four years occurring intermittently and was again diagnosed with chronic prostatitis in November 1989.  A May 1990 medical record reflects that the Veteran had chronic prostatitis controlled by Septra.  A February 1993 separation report of medical examination noted that the Veteran suffered from chronic prostatitis, that his prostate was irregular, and that he was on Septra.  

Post-service, the Veteran was diagnosed with prostatitis in September 2002.  Other post-service treatment records show multiple complaints of similar symptomatology, but do not show a diagnosis of prostatitis.  The Veteran was afforded a VA examination in April 2009.  The examination revealed a minimally enlarged prostate, non-tender, non-boggy, with no distinct prostate nodules detected.  The examiner determined that the Veteran did not have a current diagnosis of prostatitis.  

The Board requested clarification from an outside medical examiner.  The examiner noted that although the findings during the April 2009 examination are not suggestive of chronic prostatitis at the time of the physical examination, it should be noted that chronic prostatitis could have been present prior to that examination.  Additionally, chronic prostatitis could theoretically be mild or in remission, thus not presenting itself with DRE findings of prostatic tenderness and/or bogginess.  The examiner noted it is difficult to rule out chronic prostatitis as a possible diagnosis.  The examiner went on to state that the Veteran's medical records indicate that he was seen and treated for chronic prostatitis on several occasions from 1984.  Thus, the examiner determined that his prostatitis had its onset during service.  

The Board acknowledges the April 2009 examiner's opinion that the Veteran does not have prostatitis; however, the Board finds that the treatment records showing a diagnosis of chronic prostatitis during and after service, along with the outside medical opinion possibly discrediting the April 2009 opinion, to be more credible than the April 2009 opinion.  At a minimum, when weighing the positive and negative evidence of record, the Board finds that the evidence is in equipoise.  The record contains credible and competent evidence showing a diagnosis during service of a chronic disease, at least one diagnosis of the chronic disease post-service and consistent evidence regarding continuity of symptomatology with intermittent treatment since service for his prostatitis.  The record also contains a medical opinion stating that the Veteran's prostatitis could have been mild or in remission during the April 2009 examination and stating that the Veteran's prostatitis had its onset during service.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for prostatitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).


ORDER

Entitlement to service connection for prostatitis is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


